Citation Nr: 1124325	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Eligibility for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in June 2009. 



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The vocational flight training program at issue was not conducted by an institution of higher learning as part of an educational program designed to lead to a college degree, and was not part of a ground instructor certification course. 

2.  The period of vocational flight training at issue began on June 19, 2009, and the Veteran did not hold a valid second-class medical certificate on the first day of such training.


CONCLUSION OF LAW

Eligibility requirements for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in June 2009 have not been met.  38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. § 21.4235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veteran contends that he is entitled to payment of educational assistance benefits for a vocational pilot license flight training program that he began in June 2009 because he maintained a third-class medical certificate and was not aware of the requirement that he maintain a second-class medical certificate.  He alleges that the requirement that he hold a second-class medical certificate was not made available to him, as it was not on VA's website and the flight school's owners were not trained in the requirements.  In support of his claim, the owner of the Veteran's flight school submitted a statement that "[a]t no time was Rotors' staff made aware of the Class 2 medical certificate requirement for training using VA funds."

As applicable in this case, educational assistance benefits are generally available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least three years of continuous active duty.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2009); 38 C.F.R. § 21.7042 (2010). 

The pursuit of flight training may be approved for an individual entitled to educational assistance benefits if (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot's license and meets the medical requirements necessary for a commercial pilot's license; and (3) the flight school courses meet Federal Aviation Administration (FAA) standards and are approved by the FAA and the State approving agency.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2010). 

Except for three instances which are not applicable in the present case (enrollment in an Airline Transport Pilot (ATP) course, enrollment in a ground instructor certification course, or enrollment in flight training at an institution of higher learning that leads to a standard college degree), an otherwise eligible veteran or servicemember must also hold a second-class medical certificate on the first day of training in the enrolled course.  38 C.F.R. § 21.4235(a), (f) (2010).  In the present case, Rotors of the Rockies, the flight school at which the Veteran obtained the training in question, is not a recognized institution of higher learning and the Veteran does not show or contend that he participated in this flight training in pursuit of a standard college degree.  Therefore, he does not meet the exception available at 38 C.F.R. § 21.4235(f) which allows payment for flight training without a showing of a second-class medical certificate where the flight training at issue was part of a program of education that leads to a standard college degree.  The evidence also establishes that the training at issue was not obtained as part of a ground instructor certification course, but rather constituted a vocational flight training program.  

As such, the law requires that the Veteran must establish that he met the medical requirements necessary for a pilot certificate on June 19, 2009, the date that he began this course of flight training.  38 U.S.C.A. § 3034 (d)(2).  The evidence of record shows that the Veteran held a valid third-class medical certificate prior to the training in question, dated March 12, 2008, and obtained a second-class medical certificate after the conclusion of the course, dated January 13, 2010, but he did not, in fact, hold a valid second-class certification in June 2009 on the first day of training in the enrolled course as required.  Per the applicable federal regulation, a second-class medical certificate is valid for the duration of 12 months following the month of the date of examination shown on the medical certificate.  14 C.F.R. § 61.23(d)(2)(i) (2005 & 2010); see also Fed. Aviation Admin., Pilot Medical Certification Questions & Answers available at http://www.faa.gov/licenses_certificates/medical_certificatio n/faq/response4.  
Accordingly, the January 2010 second-class medical certificate was not valid prior to the date of examination, which was January 13, 2010.  There is no evidence in the file which reflects that the Veteran maintained a second-class medical certificate at the time that he submitted his enrollment certification in June 2009, and the Veteran does not allege that he had a second-class medical certificate at that time.

The Board acknowledges the Veteran's argument that he was unaware of VA's requirement that he have a second-class medical certificate at the time that he began his flight training, and that he obtained and submitted the certificate as soon as VA notified him that one was required.  However, the Veteran and a representative from his flight school submitted a copy of a VA Form 22-1999, Enrollment certification for apprenticeship or other on-the-job, flight, or correspondence training, which was completed and signed by the Veteran's flight school, dated in June 2009 in support of his claim.  That form requires a signature by the flight school in Section 12A, and states "The provisions described in paragraphs (1) through (13) on the attached sheet are certified."  Although the "attached sheet" was not submitted by the Veteran with VA Form 22-1999, the instructions sheet which accompanies VA Form 22-1999 lists certifications numbered (1) through (13).  Certification number 9 states the following:

FOR FLIGHT TRAINING:  The student has a private pilot's certificate.  I certify that a copy of the student's class II medical certificate as of the beginning date of the course is on file in this institution.  If the student is enrolled in an Airline Transport Pilot course, I certify that a copy of the student's valid class I medical certificate as of the beginning date of the course is on file at this institution.  For all initial enrollment certifications, I have placed the name and date of the medical certificate in Item 11, "Remarks", on Side B;

By signing section 12A on Form 22-1999, the Veteran's flight school certified that he had a "class II medical certificate as of the beginning date of the course."  Thus, although the Veteran and his flight school have submitted statements claiming that VA failed to notify them of the requirement that he hold a second-class medical certificate, the requirement is stated clearly in the instructions page to VA Form 22-1999.

The Veteran contends that he was unaware of the requirement for a second-class medical certificate.  However, such lack of awareness would not change the outcome of this appeal as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their purview, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.  

In sum, as the Veteran did not hold a valid second-class medical certificate on the first day of his vocational pilot flight training program in June 2009, he does not meet the threshold eligibility requirements and is not eligible to receive the requested educational assistance for this program.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2010). 

Entitlement to educational assistance benefits for flight training is prefaced on explicit eligibility requirements.  38 U.S.C.A. § 3034(d); 38 C.F.R. § 21.4235(a).  The Board is without the authority to disregard the applicable laws.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  As the Board does not have any discretion with regard to these statutorily defined eligibility requirements, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in June 2009 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


